      Case 2:20-cv-00412 Document 8 Filed 08/10/20 Page 1 of 2 PageID #: 72



                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

Bradly and Tara Hanson,
      Plaintiffs,

vs.                                                                 Case No. 20-cv-00412

Eagle Loan Company of Ohio, Inc.,
       Defendant.


                                   NOTICE OF SETTLEMENT

        Plaintiffs Bradly and Tara Hanson (“Plaintiffs”) hereby provide notice to the Court that

 they have reached a settlement of the above-entitled action fully resolving all claims asserted by

 Plaintiffs against Defendant Eagle Loan Company of Ohio, Inc.

        Upon finalization of the settlement, Plaintiffs will file a proposed Dismissal Order of this

 action, and all claims asserted herein, with prejudice.



DATED: August 10, 2020                   By:          /s/Benjamin M. Sheridan
                                                      Benjamin M. Sheridan (# 11296)
                                                      Klein & Sheridan, LC
                                                      3566 Teays Valley Rd
                                                      Hurricane, WV 25526
                                                      Phone: (304) 562-7111
                                                      ben@kleinsheridan.com
                                                      Counsel for Plaintiffs


                               Agreed to by:          /s/ Leigh Gross Latherow (w/permission)
                                                      Leigh Gross Latherow
                                                      Scott W. Andrews
                                                      Vanantwerp Attorneys, LLP
                                                      1544 Winchester Ave., 5th Floor
                                                      Ashland, KY 41105-1111
                                                      llatherow@vanattys.com
                                                      sandrews@vanattys.com
                                                      Counsel for Defendant
      Case 2:20-cv-00412 Document 8 Filed 08/10/20 Page 2 of 2 PageID #: 73




                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

Bradly and Tara Hanson,
      Plaintiffs,

vs.                                                                  Case No. 20-cv-00412

Eagle Loan Company of Ohio, Inc.,
       Defendant.


                              CERTIFICATE OF SERVICE

       I, Benjamin M. Sheridan, attorney for the Plaintiffs, certify that I served a true copy of

the foregoing “Notice of Settlement” with Certificate of Service on the following Defendants

listed at the addresses below via the Court’s CM/ECF system on this 10th day of August, 2020.


Leigh Gross Latherow
Scott W. Andrews
Vanantwerp Attorneys, LLP
1544 Winchester Ave., 5th Floor
Ashland, KY 41105-1111
llatherow@vanattys.com
sandrews@vanattys.com

Counsel for Defendant

                                                     /s/Benjamin M. Sheridan
                                                     Benjamin M. Sheridan (# 11296)
                                                     Klein & Sheridan, LC
                                                     3566 Teays Valley Rd
                                                     Hurricane, WV 25526
                                                     Phone: (304) 562-7111
                                                     ben@kleinsheridan.com

                                                     Counsel for Plaintiffs
